                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                                  3:18-cv-00533-FDW

DUANE L. FOX a/k/a                  )
JENNIFER ANN JASMAINE               )
                                    )
                   Plaintiff,       )
                                    )
vs.                                 )
                                    )
                                    )                            ORDER
                                    )
FNU GAZOO, et al.,                  )
                                    )
                   Defendants.      )
____________________________________)

          THIS MATTER is before the Court on the Defendants’ Motion to Deem Waiver of

Service of Summons Timely Filed. [Doc. 13].

          UPON MOTION by Defendants for the Waivers of Service of Summons for Defendants

Edward Gazoo, Kevin Ingram,1 John Herring (named as “FNU LNU”), Reuben Young, Gary

Junker, Maevella Bowman, J.L. McCullers, and Stephanie Hubbard (“Defendants”) be deemed

timely filed [Doc. 13] and good cause appearing therefore,

          IT IS ORDERED that the Waivers of Service of Summons for Defendants Gazoo, “FNU

Engram,” FNU LNU, Young, Junker, Bowman, McCullers, and Hubbard are deemed timely filed

as of the date of this Order.

          IT IS SO ORDERED.
                                           Signed: May 8, 2019




1
    The movant states Defendant Kevin Ingram was erroneously named in the Complaint as “FNU Engram.”
